Title: From John Adams to Hendrik Fagel, 10 June 1785
From: Adams, John
To: Fagel, Hendrik


          
            Sir
            Bath Hotel Westminster June 10. 1785
          
          I have the Honour to inform you, that I have recd from Congress a Letter of Credence to his Britannic Majesty as Minister Plenipotentiary of the United States of America, and that I have had the Honour of presenting that Letter to his Majesty and of being received in that Character.
          I have received too authentic Information that Congress have resolved that it is expedient to appoint a Minister to Succeed me at the Hague. But I have not received my Letter of Recall nor of the actual Appointment of a successor.
          This, sir is the only Reason why I did not and could not come to the Hague and take a formal Leave of their High Mightinesses and of his most Serene Highness as I wished.
          It is Still my Intention to come, or to take Leave by a respectfull Letter, whenever my Letter of Recall Shall arrive, or a successor.
          My being appointed to other Service upon this Occasion, is no new Thing. I was last August received, at the Court of Versailles, as Minister Plenipotentiary from the United States of America to his most Christian Majesty, which was never considered any more than intended as any failure of Respect to the Republick.
          For myself and for my Country, I know that Respect Esteem and Affection to the Republick is engraven on all our Hearts.
          I beg then the favour of your Advice, if you think it proper and necessary for me to take any farther Steps upon this Occasion, before my Letter of Recall or my successor shall arrive?
          With great Respect I have the Honour / to be, Sir, your most obedient and / most humble Servant
          
            John Adams
          
        